*Please note parts of this Agreement are designated with an asterisk which
indicates that material has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.







MASTER DEVELOPMENT AGREEMENT
BETWEEN
EPT CONCORD II, LLC,
a Delaware limited liability company
AND
MONTICELLO RACEWAY MANAGEMENT, INC.,
a New York corporation
CASINO & RESORT PROJECT
SULLIVAN COUNTY, NEW YORK








December 14, 2012







--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
Page


ARTICLE 1.
ATTACHMENTS TO AGREEMENT; SCHEDULES AND EXHIBITS
2


ARTICLE 2.
DEFINITIONS
2


2.1


Definitions
2


ARTICLE 3.
TERM
9


3.1


Term
9


ARTICLE 4.
MASTER PLANNING WORK; PRE-DEVELOPMENT
10


4.1


Master Planning Work; Design Guidelines
10


4.2


Comprehensive Development Plan
11


4.3


Shared Pre-Development Costs
11


4.4


Project Schedule
11


ARTICLE 5.
PRE-DEVELOPMENT COVENANTS
12


5.1


Exclusivity
12


ARTICLE 6.
INFRASTRUCTURE DEVELOPMENT
12


6.1


Infrastructure Plans
12


6.2


Common Infrastructure Costs
13


6.3


Performance of Common Infrastructure Work
13


ARTICLE 7.
CASINO PROJECT DEVELOPMENT
14


7.1


Development and Construction
14


7.2


Casino Project Operation
15


ARTICLE 8.
GOLF COURSE PROJECT DEVELOPMENT
15


8.1


Development and Construction
15


8.2


Golf Course Project Operation
15


ARTICLE 9.
RESORT PROJECT DEVELOPMENT
16


9.1


Generally
16


9.2


Initial Resort Project Development and Construction
16


9.3


Initial Resort Project Operation
17


ARTICLE 10.
GAMING LICENSES
19


ARTICLE 11.
STATUTORY COMPLIANCE
20


11.1


MRMI’s Representations
20


11.2


EPT’s Representations
20


11.3


Statutory Non-Compliance
20


11.4


Changes in the Law or the Basis for Calculating Vendor Fees/Gaming Taxes.
21


ARTICLE 12.
REPRESENTATIONS AND WARRANTIES
21


12.1


EPT’s Representations
21


12.2


MRMI’s Representations
21


ARTICLE 13.
DISPUTE RESOLUTION; ARBITRATION
21


13.1


Procedure
21


13.2


Arbitration
22




i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



 
 
Page


ARTICLE 14.
MISCELLANEOUS
23


14.1


Notices
23


14.2


No Waiver
25


14.3


Exculpation
25


14.4


Modification of Agreement
25


14.5


Captions
25


14.6


EPT’s Status as a REIT
25


14.7


Governing Law
26


14.8


Joint Preparation
26


14.9


Interpretation
26


14.10


Severability
26


14.11


No Joint Venture
26


14.12


Authority
26


14.13


Consent
26


14.14


Legal Costs
26


14.15


Further Assurances
26


14.16


Counterparts
27


14.17


Rules of Construction
27


14.18


Confidential Information
27


14.19


No Consequential Damages
27


14.20


Effect of Existing Agreements
28


14.21


Right to Termination
28


ARTICLE 15.
WAIVER OF TRIAL BY JURY
28


 
 
 
 
 
 
SCHEDULES
 
 
SCHEDULE A –


Settlement Agreements
 
 
 
 
 
 
 
EXHIBITS
 
 
EXHIBIT A -


Project Site and Initial Master Plan
 
EXHIBIT B -


Casino Project Parcel
 


ii

--------------------------------------------------------------------------------



MASTER DEVELOPMENT AGREEMENT
THIS MASTER DEVELOPMENT AGREEMENT (“Agreement”), dated as of December 14, 2012
(the “Effective Date”), is made by and between EPT CONCORD II LLC, a Delaware
limited liability company (“EPT”), with an office at c/o Entertainment
Properties Trust, 909 Walnut Street, Suite 200, Kansas City, Missouri 64106, and
MONTICELLO RACEWAY MANAGEMENT, INC., a New York corporation (“MRMI”), with an
office at c/o Empire Resorts, Inc., 204 Route 17B, Monticello, New York 12701.
RECITALS
WHEREAS, EPT is the fee simple owner of the real property depicted on Exhibit A
annexed hereto and incorporated herein by this reference (the “Project Site”)
consisting of approximately 1,500 acres in Sullivan County, New York, which
includes the Casino Project Parcel; and
WHEREAS, EPT desires to develop, construct and operate on the Project Site a
reputable, comprehensive, integrated destination resort and community consisting
of, inter alia, the Casino Project, Golf Course Project and Resort Project (as
each such terms are hereinafter defined, collectively, the “Project”); and
WHEREAS, EPT and MRMI have entered into the Casino Option Agreement for the
development of the Casino Project; and
WHEREAS, EPT and MRMI agree that it is mutually beneficial to the parties that
they cooperate, subject to the terms of this Agreement, in order achieve
completion of the development, construction and operation of the Project; and
WHEREAS, EPT and MRMI agree that the satisfaction of the Statutory Requirement
(as defined below) is essential to the success and viability of the Project; and
WHEREAS, EPT and MRMI intend that this Agreement and the Project Documents (as
hereinafter defined) define and govern the overall relationship between EPT and
MRMI (and their respective Affiliates (as hereinafter defined)) with respect to
the development, construction, operation, management and disposition of the
Project.
NOW, THEREFORE, in consideration of the mutual covenants, obligations and
provisions herein contained and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged by EPT and MRMI,
EPT and MRMI agree as follows:

1

--------------------------------------------------------------------------------



ARTICLE 1.
ATTACHMENTS TO AGREEMENT; SCHEDULES AND EXHIBITS
Attached to this Agreement, and hereby made a part hereof, are the following:
SCHEDULE A – Settlement Agreements
EXHIBIT A – Project Site
EXHIBIT B – Casino Project Parcel
ARTICLE 2.
DEFINITIONS
2.1    Definitions. The following terms for purposes of this Agreement shall
have the meanings hereinafter specified (additional terms may be defined
elsewhere in the Agreement):
“Additional Common Infrastructure Costs” is defined in Section 6.2(b).
“Additional Land” is defined in Section 4.1.
“Affiliate” means as applied to a Person or Persons, any other Person or Persons
directly or indirectly Controlling, Controlled by, or under common Control with,
that Person or Persons.
“Agreement” has the meaning set forth in the recitals.
“Appraisal Process” means the following process: EPT and MRMI shall each, within
5 Business Days after delivery of an Appraisal Notice (as hereinafter defined)
by either party, engage one reputable MAI appraiser, who shall, together with
the appraiser selected by the other party, within 5 Business Days, select a
third reputable MAI appraiser with experience in appraising multi-tenant
destination resort properties to be engaged by EPT and MRMI to deliver to EPT
and MRMI its written appraisal of the Land Valuation or Lease Valuation in
dispute, which appraisal shall be delivered to the parties within 45 days after
delivery of the applicable Appraisal Notice.
“Approved Golf Course Project Plans” means the plans and specifications for the
Golf Course Project as approved by MRMI.
“Approved Project Schedule” is defined in Section 4.4.
“Basis Recovery Amount” means $* as the same is reduced in accordance with
Section 9.3 hereof; provided, however, that from and after January 1, 2014 until
the Basis Recovery Amount is deemed recovered in accordance with Section 9.3
hereof, the then outstanding Basis Recovery

2

--------------------------------------------------------------------------------



Amount shall bear interest on a cumulative, compound basis at a rate of interest
equal to *% per annum.
“Business Day” means any day other than a Saturday, Sunday, legal holiday or a
day on which banking institutions in the State of New York are authorized by Law
to close.
“Casino” means that certain casino gaming facility which will offer Gaming
Operations and which is to be constructed, operated and maintained as part of
the Casino Project.
“Casino Lease” means that certain agreement of lease by and between EPT and MRMI
or its Affiliate, a form of which is annexed as “Exhibit B” to the Casino Option
Agreement.
“Casino Option Agreement” means that certain Option Agreement, by and between
EPT and MRMI, dated as of December 21, 2011, as amended by that certain letter
agreement, dated March 30, 2012, that certain letter agreement, dated April 30,
2012, that certain letter agreement, dated May 30, 2012, and that certain letter
agreement, dated June 29, 2012, as may be further amended or modified from time
to time.
“Casino Project” means, collectively, one or more Buildings and other
Improvements that will include the Casino and a harness racetrack (if, and to
the extent, a harness racetrack is required by applicable Law in order to
maintain the right to operate the Casino), and may include one or more hotels,
food and beverage outlets, a spa facility, retail venues, space for conferences,
meetings, entertainment and multi-function events, parking facilities (including
a parking garage and surface parking), and ancillary facilities to be located on
the Casino Project Parcel.
“Casino Project Parcel” means the portion of the Project Site demised by the
Casino Lease as set forth on Exhibit B hereof.
“CDP” means the PRD Comprehensive Development Plan pertaining to the Project or
Project Site as approved by the applicable Governmental Authorities (and amended
from time to time).
“Construction Commencement Conditions” means (i) approval of the PRD
Comprehensive Development Plan by the Town of Thompson, (ii) execution and
delivery to MRMI of an agreement to develop the Initial Resort Project,
consistent with the terms of this Agreement and the other Restrictive
Agreements, (iii) finalization of the Golf Course Lease, (iv) finalization of
the Master Association Constitutive Documents, (v) finalization and execution of
the Restrictive Agreements, (vi) approval by EPT and MRMI of the final Master
Plan, (vii) satisfaction of all conditions precedent to exercise of the option
as set forth in the Casino Option Agreement, (viii) amendment of the Casino
Lease to include construction-related provisions (including the obligation to
provide a completion guaranty from a creditworthy guarantor, which may be Empire
Resorts, Inc.) and certain other provisions as set forth in Section 3.1 of this
Agreement, (ix) evidence of the commencement of the SEQRA process for the
Initial Resort Project Parcel and (x) the delivery of a written notice to
proceed from EPT.

3

--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented, and the rules and regulations promulgated thereunder.
“Common Facilities” includes, as applicable, all parking areas, streets,
driveways, curb cuts, access facilities, aisles, sidewalks, malls, landscaped
areas, sanitary and storm sewer lines, water, gas, electric, telephone and other
utility lines, systems, conduits and facilities and other common and service
areas located within the Resort Project Site, but excluding the Golf Course
Parcel, all as more particularly defined in the REA and the other Restrictive
Agreements.
“Common Infrastructure Work” is defined in Section 6.1.
“Common Infrastructure Costs” is defined in Section 6.2(b).
“Confidential Information” is defined in Section 14.18
“Construction Work” means any construction work (including excavation or pile
driving) performed by or on behalf of EPT or MRMI hereunder, including
construction of a Building or other Improvement, or other initial construction
work performed in connection with the use, maintenance or operation of the
Project Site, including in connection with the Common Facilities.
“Control” (includes the correlative meanings of “Controlled by”, “Controlling”
and “under common Control with”), means the effective power, directly or
indirectly, to direct or cause the direction of the management and policies of a
Person; provided that a Person may still have Control of a specified Person
notwithstanding that one or more third parties may have rights to participate in
major decisions of the specified Person.
“Design Guidelines” is defined in Section 4.1(a).
“Effective Date” is the date first above written.
“Full-Time Employee” means any employee who counts as a “full-time, permanent
employee” under the Statute.
“Gaming Authorities” means the New York Lottery, the New York State Racing and
Wagering Board (for so long as (i) a harness racetrack is required by applicable
Law in order to maintain the right to operate a Casino on the Casino Project
Parcel or (ii) MRMI elects to operate a harness racetrack thereon), or any other
Governmental Authority that now or hereafter has regulatory authority over
Gaming Operations and/or over Persons operating or engaged in Gaming Operations
by reason of their operation thereof or engagement therein, or over Persons
receiving, directly or indirectly, revenues derived from Gaming Operations.

4

--------------------------------------------------------------------------------



“Gaming Laws” means all Laws applicable to the ownership, operation or
management of casino facilities, harness racetracks (for so long as a harness
racetrack is required by applicable Law in order to maintain the right to
operate a Casino on the Casino Project Parcel) and video gaming facilities and
to Gaming Operations and/or to Persons operating or engaged in Gaming
Operations, including but not limited to all present and future requirements,
administrative and judicial orders, laws, statutes, codes, ordinances, rules and
regulations of Government Authorities and all pronouncements and requirements
now or hereafter imposed by Governmental Authorities, whether or not having the
force of Law.
“Gaming Licenses” means any permit, license, certificate or approval now or
hereafter required by any Governmental Authority in order to conduct or
participate in the revenues from Gaming Operations on or from the Casino Project
Parcel in accordance with applicable Laws.
“Gaming Operations” means the operation within or from the Casino Project Parcel
of video gaming machines (including video lottery terminals), live and
electronic table games (including, but not limited to, poker, blackjack, and
internet gaming), and other games of chance, and wagering of any kind (including
sports books), and of any and all types, which are now or hereafter permitted by
applicable Laws, whether such wagers are made by customers physically located
within the Casino Project Parcel or from outside the Casino Project Parcel
(including via the Internet), but specifically excluding horse racing,
pari-mutuel and simulcast wagering on horse racing; provided, in the case of
customers not physically located on or within the Casino Project Parcel, the
revenue derived therefrom is reported (in whole or, to the extent so reported,
in part) to the applicable Governmental Authorities as revenue from Gaming
Operations attributable to the Casino Project Parcel.
“Golf Course Rounds Agreement” means an agreement to be entered into by and
between the Golf Course Operator and MRMI or their respective affiliates whereby
MRMI (or its affiliates) guarantees to purchase an agreed amount of rounds and
containing other terms and as agreed by the Parties if EPT exercises its option
to terminate the Golf Course Lease.
“Golf Course Lease” means a lease agreement to be entered into by and between
EPT and MRMI or their respective affiliates, with an annual rent of * dollars
($*) and additional terms to be reasonably agreed by the parties.
“Golf Course Operator” means a third party engaged by EPT to operate and manage
the Golf Course.
“Golf Course Parcel” means the portion of the Resort Project Site that will
constitute the Golf Course Project, as shown on the Initial Master Plan.
“Golf Course Project” means, collectively, an 18-hole golf course, and one or
more Buildings and other Improvements that will include a clubhouse and
ancillary facilities to be located on the Golf Course Parcel.
“Golf Course Project Operating Standard” has the meaning ascribed to the term
“Operating Standard” in the Golf Course Lease.

5

--------------------------------------------------------------------------------



“Governmental Authorities” means all federal, state, county, municipal and local
departments, commissions, boards, bureaus, agencies, quasi-governmental entities
and offices thereof, having jurisdiction over all or any part of Project Site or
the Project or the use thereof, including Gaming Authorities.
“Improvements” means all buildings, structures and improvements now or hereafter
located on the Project Site (each, a “Building”) and all alterations, additions,
improvements, repairs, restorations and replacements thereof, and the fixtures,
equipment and machinery, in each case now or hereafter affixed thereto.
“Infrastructure” means those infrastructure-related improvements, such as
streets, sidewalks, sanitary and storm sewer lines, water, gas, electric,
telephone and other utility lines, systems, conduits and other similar
facilities to be installed, made or constructed on or about the Project Site in
order to facilitate the development, construction, operation and maintenance of
the Project or any portion thereof.
“Initial Resort Project” means the first or series of first projects to occur as
part of the Resort Project, as necessary to satisfy the Statutory Requirement.
“Infrastructure Consultants” means the architects, engineers and other
consultants (other than the Master Planning Architect and Site Engineer)
selected by EPT to prepare or assist in the preparation of the Infrastructure
Plans, which Infrastructure Consultants shall be subject to the approval of
MRMI, such approval not to be unreasonably withheld, conditioned or delayed.
“Infrastructure Cost Methodology” is defined in Section 6.2(a).
“Infrastructure Plans” is defined in Section 6.1.
“Initial Master Plan” means the illustrative master plan for the Project Site
depicted in Exhibit A annexed hereto, as the same may be updated and amended
from time to time by EPT with the reasonable approval of MRMI.
“Land Valuation” is defined in Section 9.3(c).
“Landlord Licenses and Permits” has the meaning ascribed to such term in the
Casino Lease.
“Laws” means all present and future requirements, administrative and judicial
orders, laws, statutes, codes, ordinances, rules and regulations of any
Governmental Authority.
“Lease Valuation” is defined in Section 9.3(c).
“Legal Costs” means all reasonable, out-of-pocket costs and expenses that a
Person incurs in any legal proceeding, arbitration or other matter and
reasonable external attorneys’ fees, court costs and expenses, but excluding
in-house counsel.
“Master Association” is defined in Section 4.2.

6

--------------------------------------------------------------------------------



“Master Association Constitutive Documents” means the limited liability company
agreement (if applicable) and other documents forming and constituting the
Master Association, including any rules and regulations promulgated by the
Master Association.
“Master Plan” is defined in Section 4.1.
“Master Planning Architect” means Hart Howerton or another registered architect
or architectural firm with experience in resort planning selected by EPT and
approved by MRMI, which approval shall not be unreasonably withheld, conditioned
or denied.
“Master Planning Work” is defined in Section 4.1.
“Notices” is defined in Section 14.1.
“Permits” means any and all licenses, permits (including building, demolition,
alteration, use, and special permits), approvals, consents, certificates,
rulings, variances, authorizations, or amendments to any of the foregoing as
shall be necessary or appropriate under any Laws to commence, perform, or
complete any work (including Construction Work) or take any action that is in
furtherance of the Project.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“PRD Comprehensive Development Plan” is defined in Section 250-27.2(B)(7) of the
Town Code.
“Project” has the meaning set forth in the recitals.
“Project Documents” means, collectively, this Agreement, the Casino Lease, the
Casino Option Agreement, and each and every agreement, document or indenture
between EPT or any Affiliate of EPT and MRMI or any Affiliate of MRMI relating
to or materially affecting the Project or Project Site now or hereafter in
effect, including the Golf Course Lease, the Master Association Constitutive
Documents, the REA and the Restrictive Agreements.
“Project Opening Date” means the earliest date on which the Casino Project, the
Golf Course Project and the Initial Resort Project are all open to the general
public for business, with the understanding that the Golf Course Project and the
Initial Resort Project shall open no later than the Casino Project, in
accordance with the Approved Project Schedule.
“Project Requirements” means, collectively, all applicable design,
architectural, land use, construction, operation, maintenance, development and
similar requirements set forth in this Agreement, the Master Plan, the Design
Guidelines, the REA, the Restrictive Agreements, the Casino Lease, the Golf
Course Lease and any other Project Document.
“Project Site Transfer” is defined in Section 9.3(a).

7

--------------------------------------------------------------------------------



“REA” means, collectively, that certain agreement(s) concerning reciprocal
easements and other rights (related to, without limitation, utilities and other
infrastructure, access, light and air and construction) of EPT, MRMI and other
Persons that may have a real property interest in the Project Site and which is
intended to be negotiated and drafted as part of the Master Planning Work and
executed, acknowledged and recorded (as applicable) against all or a portion of
the Project Site on or before the Transaction Closing Date.
“REIT” is defined in Section 14.6.
“Real Property Valuation” means a Land Valuation or Lease Valuation, as
applicable and as the context requires.
“Resort Project” means, collectively, one or more Buildings and other
Improvements that may include, at EPT’s and its Affiliates sole discretion (but
subject to the Project Requirements), one or more hotels, food and beverage
outlets, spa facilities, sports and recreational facilities, resort and
destination facilities, spaces for conferences, meetings, entertainment and
multi-function events, residential uses, civic and community facility uses,
commercial and office uses, parking facilities, ancillary facilities and any
other uses or facilities permitted under the Project Requirements to be located
on the Resort Project Site.
“Resort Project Site” means all portions of the Project Site under the ownership
and/or control of EPT or its Affiliates, other than the Casino Project Parcel.
It is expected that EPT or its Affiliates shall divide the Resort Project Site
into one or more “Resort Development Parcels” for development in accordance with
this Agreement and the other applicable Project Documents.
“Resort Project Tenant” means any tenant or operator of any portion of the
Resort Project Site.
“Restrictive Agreements” means the REA and any other easement, declaration,
indenture or similar instrument benefiting or burdening all or a portion of the
Project Site.
“Settlement Agreements” means those certain settlement agreements set forth on
Schedule A hereof.
“Site Consultants” mean the architects, engineers, contractors and
subcontractors (other than the Master Planning Architect and Site Engineer)
selected by EPT to perform Master Planning Work.
“Site Engineer” means AKRF, Inc., or another registered engineer or engineering
firm with experience in large-scale resort site planning selected by EPT and
approved by MRMI, which approval shall not be unreasonably withheld, conditioned
or denied.
“Shared Pre-Development Costs” is defined in Section 4.3.
“Statute” means N.Y. Tax Law §1612(G), as in effect on the Effective Date.

8

--------------------------------------------------------------------------------



“Statutory Requirement” means the legal requirements with respect to (i) the
employment of Full-Time Employees at the Project that must be satisfied and (ii)
the “qualified capital investment”, including the Golf Course Project, that must
be made for the Casino Project to qualify for the tax treatment specified in the
Statute.
“Third-Party Infrastructure Work” is defined in Section 6.1.
“Town Code” is defined in Section 4.2(a).
“Transaction Closing Date” means the date that MRMI executes and delivers to EPT
the Casino Lease and the other documents and deliveries required to commence the
Project are executed and delivered by the parties.
“Transfer” is defined in Section 9.2.
“Transfer Proceeds” is defined in Section 9.3(c).
ARTICLE 3.
TERM
3.1    Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date. Except as to those provisions that expressly survive the
expiration or termination of this Agreement, the Term shall expire on the
earlier of (i) the Project Opening Date; or (ii) the sooner termination of this
Agreement pursuant to the terms hereof. EPT and MRMI hereby agree that as part
of the Construction Commencement Conditions, certain modifications to the Casino
Lease to incorporate certain construction-related provisions and the provisions
of Articles 7, 8, 9, 10 and 11 of this Agreement shall be agreed by the parties.

9

--------------------------------------------------------------------------------



ARTICLE 4.
MASTER PLANNING WORK; PRE-DEVELOPMENT
4.1    Master Planning Work; Design Guidelines.
(a)    Prior to the Effective Date, EPT and MRMI have commenced the master
planning of the Project (the “Master Planning Work”) and have engaged the Master
Planning Architect and the Site Engineer. In addition, the parties have approved
the Initial Master Plan reflecting the conceptual framework for the development
of the Project Site. EPT and MRMI agree to continue to cooperate in good faith
in order to complete the Master Planning Work in accordance with the terms
hereof. The ongoing Master Planning Work shall include: (i) refinement of the
Initial Master Plan and approval of the final Master Plan (the “Master Plan”) to
be incorporated in the Design Guidelines, (ii) drafting and approval of the
design guidelines and development standards for the Project (the “Design
Guidelines”), including, as applicable, landscaping standards, preliminary
infrastructure guidelines, signage standards, environmental graphics, outdoor
lighting standards, architectural standards and other guidelines and standards
concerning the development and construction of the Project; (iii) amendment of
the CDP to permit the development and operation of the Casino Project, the Golf
Course Project and the Resort Project; and (iv) drafting and approval of the
Master Association Constitutive Documents, REA and other Restrictive Agreements,
which will be executed on or before the Transaction Closing Date and are
anticipated to include the following concepts: (I) enforcement mechanisms of the
Design Guidelines; (II) the process for amending or otherwise modifying the
Design Guidelines; and (III) other standards for operations, maintenance and use
of the Project and Project Site (or any portion thereof), including, without
limitation, (A) providing that the Casino Project Operating Standard and Golf
Course Project Operating Standard shall run with the land and be binding on all
successors and assigns having an interest in the Casino Project Parcel and Golf
Course Parcel, as applicable; and (B) incorporating the exclusivity restrictions
set forth in Section 9.8 of the Casino Lease (and equivalent provision, if any,
in the Golf Course Lease) and providing that the exclusivity restrictions set
forth therein shall run with the land and be binding on all successors and
assigns having an interest in the Resort Parcel or any of the Resort Development
Parcels.
(b)    EPT shall be responsible for coordinating and overseeing the Master
Planning Work, including managing the work of the Master Planning Architect, the
Site Engineer and the other Site Consultants. EPT shall involve MRMI in all
aspects of the Master Planning Work. MRMI shall have the right to review and
approve each component of the Master Planning Work, which approval shall not be
unreasonably withheld, conditioned or delayed. Any disputes arising out of the
approval of the Master Planning Work shall be resolved in accordance with
Article 13.
(c)    In the event that EPT acquires additional land after the Effective Date
that it elects, in its sole discretion, to include as part of the Project (the
“Additional Land”), then the use and development of such Additional Land shall
be subject to this Agreement.

10

--------------------------------------------------------------------------------



4.2    Comprehensive Development Plan. EPT and MRMI acknowledge that the
development of the Project shall be subject to, inter alia, the provisions of
the Section 250-27.2 of the Code of the Town of Thompson (as the same may be
amended from time to time, the “Town Code”) concerning a “Planned Resort
Development” and the approval of a PRD Comprehensive Development Plan. EPT has
formed the Concord Resorts Master Association, LLC (the “Master Association”)
with respect to the Project Site as contemplated by the Town Code. EPT and MRMI
agree to cooperate in good faith to finalize the Master Association Constitutive
Documents such that they reflect the agreement of EPT and MRMI under this
Agreement with respect to the Project. Until such time as the CDP is amended to
permit the Master Association to be the “Developer” thereunder, MRMI hereby
authorizes EPT to act, in a manner consistent with this Agreement, the Casino
Lease, the Golf Course Lease and the Casino Option Agreement, as the “applicant”
for all applications or other submissions to a Governmental Authority concerning
the CDP, any amendments or modifications thereto and any related applications.
From and after the finalization of the Master Association Constitutive
Documents, all decisions related to the CDP shall be governed by the Master
Association Constitutive Documents. Without limiting the foregoing, MRMI shall
cooperate in all respects with any request by EPT in connection with the CDP and
the finalization of the Master Association Constitutive Documents, so long as
such request does not violate the terms of this Agreement, the Casino Lease, the
Golf Course Lease or the Casino Option Agreement.
4.3    Shared Pre-Development Costs. EPT and MRMI shall share all third-party
costs incurred (whether before or after the Effective Date) in connection with
the Master Planning Work (collectively, the “Shared Pre-Development Costs”)
according to the following percentage shares: * percent (*%) for EPT and *
percent (*%) for MRMI. MRMI shall reimburse EPT within twenty (20) days after
the delivery of a request for reimbursement of the Shared Pre-Development Costs.
MRMI shall not be responsible to pay for any portion of the Shared
Pre-Development Costs in excess of those initially approved by EPT and MRMI
without its prior written consent. Shared Pre-Development Costs shall include
those costs directly related to the Master Planning Work as agreed by the
parties in their sole discretion. Except as otherwise set forth in this
agreement, each of EPT and MRMI shall each be responsible for their own
pre-development costs that do not constitute Shared Pre-Development Costs.
4.4    Project Schedule. Prior to the Transaction Closing Date, EPT and MRMI
shall cooperate to develop a project schedule for the construction of the
Project that is approved by both EPT and MRMI in their sole discretion (the
“Approved Project Schedule”). EPT and MRMI agree that, subject to the
satisfaction of the Construction Commencement Conditions, the parties anticipate
that construction on the Project shall commence on or before March 31, 2013. EPT
and MRMI agree to perform their obligations hereunder in accordance with the
Approved Project Schedule.

11

--------------------------------------------------------------------------------



ARTICLE 5.
PRE-DEVELOPMENT COVENANTS.
5.1    Exclusivity. From and after the Effective Date and during the term
hereof:
(a)    EPT shall continue to use good faith efforts to market the Resort Project
Site to third-party operators, in an effort to bring additional development to
the Resort Project Site. However, EPT agrees for itself and its Affiliates, that
EPT will not market any part of the Resort Project Site for use by any operator
of a casino or other gambling facility or a harness racetrack and will not
permit the operation of a casino or other gambling facility or harness racetrack
on any property owned or controlled by EPT or its Affiliates within Sullivan
County in the State of New York, except as required under any of the Settlement
Agreements.
(b)    MRMI hereby agrees on behalf of itself and its Affiliates that other than
the Casino Project, it will not to operate, construct, maintain or otherwise
participate in any other casino or similar project (a “Competing Casino
Project”) within Sullivan County, Orange County, Rockland County or Westchester
County, except for the Monticello Casino and Raceway. If MRMI or any of its
Affiliates operates, constructs, maintains or otherwise participates in any
Competing Casino Project within Sullivan County, the terms set forth in the
Casino Lease shall govern. If MRMI or any of its Affiliates operates,
constructs, maintains or otherwise participates in any Competing Casino Project
within Orange County, Rockland County or Westchester County, MRMI agrees that in
addition to the payment of Rent under the Casino Lease, MRMI shall pay to EPT an
amount equal to * percent (*%) of the Eligible Gaming Revenue (as defined in the
Casino Lease) from such Competing Casino Project.
ARTICLE 6.
INFRASTRUCTURE DEVELOPMENT
6.1    Infrastructure Plans.
(a)    At such point that the Master Plan and Design Guidelines are sufficiently
developed so as to commence the plans and specifications for the Infrastructure
(the “Infrastructure Plans”), EPT shall cause the Infrastructure Consultants to
develop the Infrastructure Plans. Such Infrastructure Plans shall be subject to
MRMI’s approval right set forth in Section 6.2(b). As part of the development of
the Infrastructure Plans, the Infrastructure Consultants shall identify the
portions of the Infrastructure that are required to be constructed outside the
Casino Project Parcel and brought to the perimeter thereof (but not constructed
on or connected within the Casino Project Parcel) in order to substantially
complete the Casino Project in accordance with MRMI’s plans and that constitute
the Common Facilities required to be constructed to enable the Golf Course
Project and the Casino Project be open and fully operational as of the Project
Opening Date (the “Common Infrastructure Work”); provided, however, that the
Common Infrastructure Work shall not include additional infrastructure required
to be added exclusively for use by or for the development of any Initial Resort
Parcel Tenant or any other third-party operator of any other Resort Development
Parcel or any other portion of the Project Site (“Third-Party Infrastructure
Work”).

12

--------------------------------------------------------------------------------



6.2    Common Infrastructure Costs.
(a)    At such point that the Infrastructure Plans are sufficiently developed so
as to enable a firm estimate of the cost of the Common Infrastructure Work, the
parties shall cause the appropriate Infrastructure Consultants to develop an
estimated budget for the costs of the Common Infrastructure Work, which shall
include the hard costs and soft costs (including the cost of designing the
Infrastructure Plans, permitting, etc.) of the Common Infrastructure Work (the
“Common Infrastructure Budget”). The Common Infrastructure Budget shall be
subject to the approval of each party in accordance with Section 6.2(c).
Thereafter, MRMI shall be obligated, subject to the terms and conditions of
Section 6.2(d)(i), to perform or cause to be performed the Common Infrastructure
Work, and in connection therewith, shall enter into an agreement with a
guaranteed maximum price, at a price, on terms, conditions and modifications
reasonably acceptable to EPT and MRMI, with L.P. Ciminelli; which terms shall
not include more than a *% contractor contingency.
(b)    Payments pursuant to the Common Infrastructure Budget (the “Common
Infrastructure Costs”) shall be shared by EPT and MRMI in accordance with the
following methodology (the “Infrastructure Cost Methodology”): (a) MRMI and EPT
shall be obligated to pay the first $* of the Common Infrastructure Costs on a
parri pasu basis, with MRMI obligated for * percent (*%) and EPT obligated for *
percent (*%) of such costs and (b) for amounts in excess of $*, EPT shall be
obligated to pay * percent (*%) and MRMI shall be obligated to pay * percent
(*%) of such amounts, on a parri pasu basis (“Additional Common Infrastructure
Costs”); provided, however, that no Additional Common Infrastructure Costs (or
modifications to the approved Common Infrastructure Budget) shall be incurred by
either party without the prior written approval of the other party in accordance
with Section 6.2(c). Notwithstanding the foregoing, if the Additional Common
Infrastructure Costs are solely the result of an increase in the amount owed
under the Guaranteed Maximum Price Agreement due to no fault of either party,
then the approval required hereunder shall not be unreasonably withheld. EPT
shall disburse its share of Common Infrastructure Costs within 20 Business Days
after delivery by MRMI of a request for payment in customary form (i.e., AIA
G-702 and G-703 or other agreed upon form), together with lien waivers, invoices
or receipts for amounts due or paid and such other documentation as is typically
required in connection with construction disbursements for similar types of
projects.
(c)    Whenever either of EPT or MRMI is granted an approval right for purposes
of Section 6.1 and Section 6.2, such approval shall be granted in its sole
discretion. Any disputes arising out of the approval of the Infrastructure Plans
or Common Infrastructure Costs or the application of the Infrastructure Cost
Methodology shall be resolved in accordance with Article 13.

13

--------------------------------------------------------------------------------



(d)     Performance of Common Infrastructure Work.
(i)    MRMI shall be responsible, subject to disbursement by EPT of its share of
the Common Infrastructure Costs, for completing the Common Infrastructure Work
in accordance with this Agreement, the other Project Requirements and any
applicable Project labor agreements or standards. If EPT shall fail to make
payment for its share of the Common Infrastructure Work, MRMI shall have the
right (but not the obligation) to complete the Common Infrastructure Work and
shall be entitled to a credit against all amounts payable to EPT under the
Casino Lease in an amount of the deficiency of payment by EPT, together with
interest thereon from the date of payment at the rate of *% per annum. If MRMI
shall fail to complete the Common Infrastructure Work in accordance with this
Agreement, then EPT shall have the right (but not the obligation) to perform
such work. Any costs expended by EPT, together with interest at the rate of *%
per annum shall be deemed Rent immediately payable by MRMI under the Casino
Lease.
(ii)    MRMI shall reasonably involve EPT in material decisions to be made with
respect to the Common Infrastructure Work; provided that (i) any further changes
to the Infrastructure Plans after the approval thereof as set forth in Section
6.1, shall be subject to the prior written consent of EPT and MRMI, in their
sole discretion and (ii) the party requesting the change to the Infrastructure
Plans shall be solely liable for the actual increased cost of the Common
Infrastructure Work on account of such change.
(e)    Any disputes arising out of decisions with respect to the Common
Infrastructure Work shall be resolved in accordance with Article 13.
6.3    Other Infrastructure Costs and Work. EPT shall be responsible for
completing, at its sole cost and expense, the construction of the Infrastructure
on the Golf Course Parcel and all Third-Party Infrastructure Work, in accordance
with the Approved Project Schedule. MRMI shall be responsible for completing, at
its sole cost and expense, the construction of the Infrastructure on the Casino
Project Parcel.
ARTICLE 7.
CASINO PROJECT DEVELOPMENT
7.1    Development and Construction. MRMI shall be responsible for the
development and construction of the Casino Project, at its sole cost and
expense, in accordance with this Agreement, the Casino Lease and the other
Project Requirements. MRMI hereby represents and covenants that it shall invest
a minimum of three hundred million dollars ($300,000,000) in the development and
construction of the Casino Project and that it shall construct the Casino
Project in a timely manner such that substantial completion of the Casino
Project shall occur in the time frame set forth in the Approved Project
Schedule.

14

--------------------------------------------------------------------------------



7.2    Casino Project Operation. MRMI shall maintain and operate the Casino
Project in accordance the Operating Standard set forth in the Casino Lease. In
the event of any conflicts between this Agreement and the Casino Lease, matters
relating to pre-development, development and Construction Work in connection
with the Casino Project shall be governed by this Agreement and all other
matters shall be governed by the Casino Lease.
ARTICLE 8.
GOLF COURSE PROJECT DEVELOPMENT
8.1    Development and Construction. EPT shall be responsible for the
development of the Approved Golf Course Project Plans as well as the initial
construction of the Golf Course Project, at its sole cost and expense, in
accordance with this Agreement and the other Project Requirements. EPT hereby
represents and covenants that it shall invest approximately $* in the
development and construction of the Golf Course Project and that it shall
construct the Golf Course Project in a timely manner such that substantial
completion of the Golf Course Project shall occur in the time frame set forth in
the Approved Project Schedule and shall satisfy the provisions of the Statutory
Requirement relating to the Golf Course Project.
8.2    Golf Course Project Operation.
(a)    Following the substantial completion of the Golf Course Project, MRMI
will enter into the Golf Course Lease and operate the Golf Course Project in
accordance with the Golf Course Project Operating Standard, provided EPT may, at
its option, at any time, engage a Golf Course Operator for the operation,
management and maintenance of the Golf Course Project, whereupon (a) the Golf
Course Lease shall terminate and be of no further force and effect and (b) MRMI
(or their affiliates) shall enter into the Golf Course Rounds Agreement with the
Golf Course Operator. EPT shall enter into a leasing or management agreement
with such Golf Course Operator on terms not inconsistent with this Agreement and
the other Project Requirements. If EPT desires to engage a Golf Course Operator
prior to the date which is 24 months after substantial completion of the Golf
Course Project, MRMI will agree to assign the operation of the Golf Course to
such Golf Course Operator; provided, that EPT causes the Golf Course Operator to
assume MRMI’s contractual obligations with respect to the operation of the Golf
Course. EPT (or the Golf Course Operator) shall pay any breakage costs in
connection with such assignment and assumption of contractual obligations,
provided that MRMI shall be obligated to obtain the written approval of EPT
prior to entering into any such contractual obligation that is not terminable at
will upon 30 days notice by MRMI, with such approval by EPT not to be
unreasonably withheld, conditioned or delayed.
(b)    The Golf Course Rounds Agreement shall provide that MRMI shall (i) be
entitled to and will commit to purchase a set minimum number of tee times
monthly, of which no fewer than *% shall be on a Saturday or Sunday and other
prime times, (ii) pay to the Golf Course Operator, a guaranteed minimum monthly
payment, each as shall be reasonably agreed by MRMI and the Golf Course Operator
and (iii) operate the Golf Course Project, such that at all times it shall be
operated in accordance with the Statute.

15

--------------------------------------------------------------------------------



ARTICLE 9.
RESORT PROJECT DEVELOPMENT
9.1    Minimum Capital Investment.
(c)    Except as expressly set forth in this Agreement, the Master Plan, the
Design Guidelines, the Approved Project Schedule or in any of the Project
Documents, EPT shall develop the Resort Project and the Resort Project Site in a
manner and schedule subject to its sole discretion; provided, however, that EPT
hereby represents and covenants that it is responsible for and, prior to the
Project Opening Date, it shall invest, or shall cause one or any number of
Resort Project Tenants to invest, in the aggregate, $* that qualify as
“qualified capital investment”, as such term is defined in the Statute, toward
the development and construction of the Resort Project, less any amounts in
excess of $* that qualify as “qualified capital investment”, as such term is
defined in the Statute, expended by MRMI in conjunction with the Casino Project,
it being agreed by EPT and MRMI that all amounts invested by EPT, MRMI or any
Resort Project Tenant on land acquisition, Common Infrastructure Costs, Third
Party Infrastructure Costs, Infrastructure on the Golf Course Parcel or costs
related to the development and construction of the Golf Course Project or the
Initial Resort Project shall be credited toward meeting such requirement, to the
extent the same are deemed by the Governmental Authorities to qualify toward the
“qualified capital investment” required under the Statute.
(d)    If EPT fails to comply with its obligations under Section 9.1(a), then,
subject to MRMI’s satisfaction of its obligations in Section 7.1, at any time
from and after the Project Opening Date, EPT shall be responsible to pay MRMI an
amount equal to the difference between the amount of taxes paid by MRMI minus
the amount of taxes payable by MRMI had EPT complied with such obligation. This
provision shall survive for the term of the Casino Lease and MRMI shall be
entitled to offset such amount against all amounts payable to EPT thereunder,
should EPT fail to make timely payments of amounts due under this Section
9.1(b).
9.2    No Restrictions on Transfers. Except as expressly set forth in this
Agreement or in any of the Project Documents, EPT shall have the right to sell,
lease, license, assign or otherwise transfer or dispose in whole or in part
(each, a “Transfer”) the Resort Project Site (including any Resort Development
Parcel) or its interest therein to any Person. No transferee (that is not an
Affiliate of EPT) shall be bound by any obligations of EPT hereunder and this
Agreement shall not be deemed to run with the land. Notwithstanding the
foregoing, EPT shall not be relieved of EPT’s obligations under this Agreement
unless such transferee or assignee agrees to assume all of EPT’s obligations
under this Agreement, agrees to perform to the full extent required under the
terms and conditions of this Agreement, agrees that any subsequent transfer by
such transferee will not release such transferee of its obligations hereunder
without MRMI’s prior written consent and MRMI provides EPT with a written
release of its obligations under his Agreement, such release to be granted in
MRMI’s sole discretion. Notwithstanding the foregoing, EPT agrees on behalf of
itself and its successors and assigns, not to Transfer the Resort Project Site
(or any Resort Development Parcel) to Louis Cappelli, Concord Resort, LLC or any
of its Affiliates, except as provided under the Settlement Agreements.

16

--------------------------------------------------------------------------------



9.3    Distribution of Transfer Proceeds.
(a)    In the event that EPT shall Transfer all or any portion of the Project
Site (except as set forth in Section 9.3(b)) (a “Project Site Transfer”), then
EPT agrees that the Transfer Proceeds shall be applied as follows:
(i)    First, to EPT to pay for all actual, out-of-pocket transaction costs
incurred in connection with the Transfer in question, including third-party
brokerage fees, Transfer Taxes, reasonable legal fees and other customary
reasonable out-of-pocket fees and expenses (excluding general, administrative
and travel costs), not to exceed, in the aggregate, *% of the total Transfer
Proceeds.
(ii)    Second, if the Transfer in question is of all or any part of the Casino
Project Parcel, to MRMI an amount equal to the sum of the * and all * (as such
terms are defined in the *) paid to EPT under to the *.
(iii)    Third, to EPT and MRMI on a pro rata basis in accordance with the
percentages set forth in Section *, to reimburse all * (excluding general,
administrative and travel costs) incurred by EPT and/or MRMI.
(iv)    Fourth, to EPT and MRMI on a pro rata basis in accordance with Section
*, to reimburse all * incurred by EPT and/or MRMI.
(v)    Fifth, to EPT and MRMI on a pro rata basis in accordance with Section *,
to reimburse all * incurred by EPT and/or MRMI.
(vi)    Sixth, to EPT to reimburse all costs related to completion of
Third-Party Infrastructure Work incurred by EPT.
(vii)    Seventh, to EPT until EPT has received from the current and all prior
distributions made under this Section 9.3(a), the *.
(viii)    Eighth, to MRMI until MRMI has received an amount equal to the sum of
the * and all * (as such terms are defined in the *) that were paid to EPT
pursuant to the *.
(ix)    Last, all remaining Transfer Proceeds shall be paid on a pro rata basis,
* percent (*%) to EPT and * percent (*%) to MRMI.

17

--------------------------------------------------------------------------------



(b)    For purposes hereof a Project Site Transfer shall not include any (i)
Transfer to a wholly-owned Affiliate of EPT; (ii) Transfer to MRMI or an
Affiliate of MRMI; (iii) merger, reorganization or recapitalization of or with
any Person other than a Person or Persons the majority of whose assets consist
of its interest in the Resort Project Site or applicable Resort Development
Parcel, (iv) a direct or indirect sale or other conveyance of all or
substantially all of the business or assets of any Person however structured
(whether by asset sale, stock sale or otherwise) other than a Person or Persons
the majority of whose assets consist of its interest in the Resort Project Site
or applicable Resort Development Parcel or (v) transfers, sales or issuances of
shares in any Person (including, without limitation, an IPO), other than a
Person or Persons the majority of whose assets consist of its interest in the
Resort Project Site or applicable Resort Development Parcel that is or may in
the future be traded on any nationally or internationally recognized stock
exchange or stock quotation system (in the case of each of (ii) through (vi) so
long as such transaction was entered into for a valid business purpose and not
for the purpose of evading this Section 9.3).
(c)    For purposes of this Section 9.3, “Transfer Proceeds” shall mean an
amount or deemed amount equal to: (i) with respect to a sale, the amount or
value of the purchase price (whether paid in cash or in kind) allocable to the
value of the land transferred (and not to any improvements thereon) (the “Land
Valuation”) and (ii) with respect to a ground, or other lease, license or other
disposition, an amount equal to the quotient of (a) the amount or value of the
average annual fixed rent and percentage rent, if applicable, or other periodic
payment attributable to the lease, license or occupancy of the land (and not to
any improvements thereon) (the “Lease Valuation”) payable by the tenant for each
twelve (12) month period during the first (5) years of the term of the
applicable lease (without effect of any rent abatements, tenant allowances,
credits, free rent periods or other tenant inducements), divided by (b) *
percent (*%).
(d)    In connection with every Project Site Transfer, EPT shall present its
determination of the Land Valuation or Lease Valuation in writing to MRMI (which
such Land Valuation or Lease Valuation shall be based on the market value of the
real property being valued), together with a detailed explanation of how it
arrived at such determination. MRMI shall have 10 Business Days to review EPT’s
proposed Land Valuation or Lease Valuation and to notify EPT in writing whether
it consents to or rejects such valuation. If MRMI rejects EPT’s Real Property
Valuation, EPT and MRMI shall negotiate in good faith to arrive at a Real
Property Valuation mutually agreeable to the parties. If the parties are unable
to arrive at a mutually agreeable Real Property Valuation, within 15 Business
Days, then either party shall have the right to deliver to the other party
written notice (the “Appraisal Notice”) of its intent to initiate the Appraisal
Process. The cost of all appraisals generated during the Appraisal Process shall
be borne equally by EPT and MRMI. A final determination of the Real Property
Valuation for a Project Site Transfer in accordance with the Appraisal Process
shall constitute a final and non-appealable determination of such Real Property
Valuation.

18

--------------------------------------------------------------------------------



(e)    Notwithstanding anything to the contrary herein, the provisions of this
Section 9.3 shall only apply to Transfers of all or any portion of the Project
Site made by EPT or an Affiliate of EPT to a Person that is not a wholly-owned
Affiliate of EPT (other than MRMI or an Affiliate of MRMI) and shall in no event
be applicable to a subsequent Transfer made by any such third party transferee
(other than an Affiliate of EPT) or any successors or assigns of such
transferee.
(f)    For the purpose of clarification and notwithstanding anything to the
contrary in this Agreement, for the purposes of this Section 9.3, in no event
shall any Transfer Proceeds be required to be applied to or deemed applied to
any general or administrative costs or travel expenses of EPT or MRMI.
ARTICLE 10.
LICENSES.
(a)    MRMI and EPT agree to cooperate to consult with the appropriate
Governmental Authorities as to the steps necessary in order to present, as
expeditiously as possible, this Agreement together with any similar agreement
entered into by and among EPT, MRMI and any Resort Project Tenant, if
applicable, to request assurance from the appropriate Governmental Authorities
authorizing the relocation of the Gaming Licenses currently used to operate the
Monticello Casino and Raceway to the Casino Project Parcel such that upon
substantial completion thereof, MRMI shall be entitled, as-of-right and without
the need for any further discretionary actions by any Governmental Authorities,
to obtain any required Gaming Licenses so as to operate the Casino for Gaming
Operations in accordance with applicable Gaming Laws.
(b)    EPT and MRMI shall cooperate with each other and with Gaming Authorities,
and shall provide such information as may be reasonably requested by such Gaming
Authorities, in order to obtain and maintain all Gaming Licenses and Landlord
Licenses and Permits.
(c)    Each party shall notify the other party upon receiving any written
communication from any Governmental Authorities responsible for the issuance of
the Gaming Licenses or Landlord Licenses and Permits stating, in effect, that
the Gaming Licenses or Landlord Licenses and Permits will not be issued to MRMI
or EPT, respectively, that the issuance thereof will be materially delayed or
that MRMI or EPT, respectively is not in compliance with applicable Laws such
that MRMI or EPT, respectively is at risk of not obtaining, or once obtained,
losing the Gaming Licenses or the Landlord Licenses and Permits.
(d)    Upon the execution of this Agreement, MRMI and EPT agree to present this
Agreement to the appropriate Governmental Authorities for their review.

19

--------------------------------------------------------------------------------


ARTICLE 11.
STATUTORY COMPLIANCE
11.1    MRMI’s Covenants. MRMI hereby represents, warrants and covenants that
from and after the Project Opening Date, the Casino Project will employ no less
than * (*) new Full-Time Employees and, on and after the third anniversary of
the Project Opening Date, no less than * (*) Full-Time Employees at the Casino
Project. In the event that, and for such time period for which, the State alters
existing law to permit casino gambling (to the full extent contemplated by A9556
and S6734, as such bills were approved by the New York State Assembly and New
York State Senate on March 14, 2012) (“Casino Gambling”) for MRMI and MRMI
actually engages in Casino Gambling at the Casino Project during the term of the
Casino Lease, MRMI will employ * (*) Full-Time Employees at the Casino Project.
11.2    EPT’s Covenants. EPT hereby represents, warrants and covenants that from
and after the Project Opening Date, the number of Full-Time Employees employed
by EPT and/or any other Resort Project Tenant(s) at the Project, shall be
sufficient such that, from and after the Project Opening Date, so long as MRMI
maintains no less than the number of Full-Time Employees set forth in Section
11.1, the Casino Project shall not be subject to a Recapture Amount (as defined
in the Statute) (the “Employment Requirement”).
11.3    Statutory Non-Compliance. As the sole and exclusive remedy for the
breach of EPT’s covenants as set forth in this Article 11, if at any time from
and after the Project Opening Date, (i) EPT shall fail to comply with the its
covenants and obligations in Section 11.2, and (ii) a Shortfall would exist that
would result in a Recapture Amount (as defined in the Statute) then the sole and
exclusive remedy of MRMI shall be to receive an abatement of Rent under the
Casino Lease as follows: (a) if the Shortfall is greater than *% and less than
or equal to *% of the Employment Requirement,1 the Rent due under the Casino
Lease shall be abated by an amount equal to *% of the amount of Rent due for
such Lease Year, (b) if the Shortfall is greater than *% of the Employment
Requirement, then no Rent shall be due under the Casino Lease for such Lease
Year. If a Shortfall would otherwise occur due to the failure of an existing
Resort Project Tenant to continue its operation of a portion of the Project and
EPT elects to assume the operation of such portion of the Project in order to
avoid such Shortfall, then, if requested by EPT (which shall have no obligation
to do so), MRMI agrees to manage that portion of the Project, subject to a
management agreement between EPT and MRMI satisfactory to the parties in their
sole discretion, and EPT shall pay to MRMI a management fee equal to * percent
(*%) of the revenues from that portion of the Project; provided, that, in no
event shall MRMI have any obligation to pay amounts required with respect to the
operation or management of such portion of the Project. The “Shortfall” shall be
determined by subtracting from the Employment Requirement the actual number of
Full Time Employees employed by EPT and any other Resort Project Tenant(s) at
the Project (if less than the Employment Requirement) during the annual or other
period required by the Statute. Notwithstanding anything to the contrary herein
or in the Casino Lease or any other Project Document, from and after the tenth
(10th) anniversary of the commencement date of the Casino Lease, in no event
shall EPT have any obligation whatsoever to MRMI for any failure to comply with
the Employment Requirement, a Shortfall or MRMI’s compliance or non-compliance
with the

1 These percentages correspond to agreement of the parties that MRMI receive a
*% rent abatement if the number of employees is between * and *% below the
employment level required under the Statute and full rent abatement if the
number is more than *% below the level required under the Statute. The Statute
requires 1000 employees for the first 3 years and 1500 thereafter, meaning that
initially, the *% is triggered at * total employees and the *% at *. In this
Agreement, MRMI agrees to hire a minimum of * employees for the first 3 years
and * thereafter and the “Employment Requirement” of EPT is a maximum of * for
the first 3 years and * thereafter, with the 10% grace in the Statute built into
the numbers in the Agreement. As such, the remedy would be triggered when there
is a “Shortfall” of * out of EPT’s obligation of *, or *%, and the *% remedy
would be triggered if EPT is short * out of *, or *%. The percentages remain the
same when calculated at the higher employment level required after 3 years.
20

--------------------------------------------------------------------------------


Statutory Requirement.
11.4    Changes in the Law or the Basis for Calculating Vendor Fees/Gaming
Taxes. In the event that the Statute is repealed or modified, or in the event
that MRMI ceases to calculate Vendor Fees or pay gaming taxes under the Statute,
and instead earns fees or is taxed under another method, then this Article 11
shall be of no further force or effect.
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
12.1    EPT’s Representations. EPT hereby represents and warrants to MRMI that,
as of the date hereof:
(a)    EPT is a limited liability company, validly formed, duly existing and in
good standing under the laws of the State of Delaware. EPT has the requisite
power and authority to enter into and perform the terms of this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated thereby have been duly authorized by the members of
EPT and no other member approval or authorization or other action on the part of
EPT is necessary in order to permit EPT to consummate the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by EPT, and constitutes the legal, valid and binding
obligation of EPT, enforceable against EPT in accordance with its terms.
(b)    EPT owns and holds fee title in and to the Project Site.
12.2    MRMI’s Representations. MRMI hereby represents and warrants to EPT that,
as of the date hereof and the Transaction Closing Date:
(a)    MRMI is a corporation, validly formed, duly existing and in good standing
under the laws of the State of New York. MRMI has the requisite power and
authority to enter into and perform the terms of this Agreement. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated thereby have been duly authorized by the board of directors and the
stockholders of MRMI and no other corporate approval or authorization or other
action on the part of MRMI is necessary in order to permit MRMI to consummate
the transactions contemplated by this Agreement. This Agreement has been duly
and validly executed and delivered by MRMI, and constitutes the legal, valid and
binding obligation of MRMI, enforceable against MRMI in accordance with its
terms.
ARTICLE 13.
DISPUTE RESOLUTION; ARBITRATION
13.1    Procedure. With respect to any matter that is expressly provided
pursuant to any provision of this Agreement to be resolved pursuant to this
Article 13, the parties shall attempt in good faith for a period of not less
than five (5) Business Days to resolve any such dispute. If such dispute remains
unresolved after said period, either party shall have the right to refer such
dispute to the President, Chief Executive Officer or other senior officer of the
parent company of each party.

21

--------------------------------------------------------------------------------



If such dispute remains unresolved for an additional period of not less than ten
(10) Business Days, either party shall have the right to seek resolution of such
dispute in accordance with the provisions of Section 13.2.
13.2    Arbitration.
(a)    In any instance where this Agreement expressly provides, or the parties
otherwise agree, that a dispute with respect to a specific matter may be
submitted to arbitration in accordance with this Article 13 and the parties were
unable to resolve the dispute in accordance with Section 13.1, then either party
may submit such dispute for resolution by arbitration in accordance with the
Expedited Procedures provisions of the JAMS Comprehensive Arbitration Rules and
Procedures, as amended from time to time (collectively, the “JAMS Rules”),
except to the extent modified by the terms of this Article; provided, however,
that with respect to any such arbitration, (i) the arbitrator shall have no
right to award damages except with respect to a successful claim by one party
that the other party has unreasonably withheld its consent in bad faith; (ii)
the decision and award of the arbitrator shall be final and conclusive on the
parties; (iii) a single arbitrator designated in accordance with the JAMS Rules
shall resolve all disputes submitted to arbitration. Except with respect to the
interpretation and enforcement of the arbitration procedures (which shall be
governed by the Federal Arbitration Act), the arbitrator shall apply the laws of
the State of New York (without giving effect to its choice of law principles) in
connection with the dispute. If any party fails to appear at a duly scheduled
and noticed hearing, the arbitrator is hereby expressly authorized (but not
directed) to enter judgment for the appearing party.
(b)    The arbitrator conducting any arbitration shall be bound by the
provisions of this Agreement and shall not have the power to add to, subtract
from, or otherwise modify such provisions. Each party agrees to sign all
documents and to do all other things necessary to submit any such matter to
arbitration and further agree to, and hereby do, waive any and all rights they
or either of them may at any time have to revoke their agreement hereunder to
submit to arbitration and to abide by the decision rendered thereunder which
shall be binding and conclusive on the parties and shall constitute an “award”
by the arbitrator within the meaning of applicable Laws. Discovery shall be
permitted in connection with the arbitration only to the extent, if any,
expressly authorized by the arbitrator upon a showing of substantial need by the
party seeking discovery. Unless the parties agree otherwise in writing, and
consistent with this Agreement, the parties, the arbitrator and JAMS shall treat
the proceedings, any related discovery and the decisions of the arbitrator as
confidential. The parties may disclose the existence, content, or results of the
arbitration in accordance with this Agreement, the JAMS Rules, applicable
professional standards and Laws. Judgment may be had on the decision and award
of the arbitrator so rendered in any court of competent jurisdiction. Each
arbitrator shall be a qualified, disinterested and impartial person who shall
have had at least ten (10) years’ experience in the development, construction
and/or operation, as applicable, of resort or similar large-scale construction
projects in a calling connected with the matter of the dispute. Each party shall
have the right to appear and be represented by counsel before said arbitrator
and to submit such data and memoranda in support of their respective positions
in the matter in dispute as may be reasonably necessary or appropriate in the
circumstances.
(c)    Notwithstanding anything herein to the contrary, (x) the arbitrator
conducting

22

--------------------------------------------------------------------------------



any arbitration pursuant to the terms of this Section 13.2 shall be required to
determine the successful party in any such arbitration and to select either the
amount or item (as the case may be) proposed by EPT or the amount or item (as
the case may be) proposed by MRMI with respect to each amount or item (as the
case may be) that shall be in dispute, based on which amount or item (as the
case may be) he determines is closer to the correct determination thereof (i.e.,
if there are three (3) disputed items, the arbitrator(s) shall select either the
disputed item proposed by EPT or the disputed item proposed by MRMI with respect
to each of such three (3) disputed items, but the arbitrator shall not be
obligated to select either all three (3) disputed items proposed by EPT or all
three (3) disputed items proposed by MRMI), (y) in connection with any
arbitration proceeding pursuant to the terms of this Section 13.2, the
unsuccessful party in such proceeding shall pay (1) to the successful party all
reasonable out-of-pocket fees and expenses, including reasonable attorneys’
fees, incurred by the successful party in connection with such proceeding and
(2) the fees and expenses of the arbitrator conducting any arbitration (it being
agreed that if there are multiple disputed items and the arbitrator shall select
disputed items proposed by both parties, the arbitrator may determine the
percentage of the fees and expenses of the successful party and the arbitrator
to be paid by the unsuccessful party) and (z) the parties agree that, except
with respect to a successful claim by one party that the other party has
unreasonably withheld its consent in bad faith, (i) the arbitrator may not award
or recommend any damages to be paid by either party and (ii) in no event shall
either party be liable for, nor be entitled to recover, any damages (except as
otherwise provided in this Section 13.2).
ARTICLE 14.
MISCELLANEOUS
14.1    Notices. All notices, consents, requests, approvals and authorizations
(collectively, “Notices”) required or permitted under this Agreement shall only
be effective if in writing. All Notices (except Notices of default, which may
only be sent pursuant to the methods described in clauses (a) and (b) below)
shall be sent (a) by registered or certified mail (return receipt requested),
postage prepaid, or (b) by Federal Express, U.S. Post Office Express Mail,
Airborne or similar nationally recognized overnight courier which delivers only
upon signed receipt of the addressee, or (c) by facsimile transmission with
original sent via a method set forth in clause (a) or (b) above and addressed as
follows or at such other address, and to the attention of such other person, as
the parties shall give notice as herein provided:
If intended for EPT:
EPT Concord II, LLC
c/o Entertainment Properties Trust
Attention: Asset Management
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794


23

--------------------------------------------------------------------------------



With a copy to:
Entertainment Properties Trust
Attention: General Counsel
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

And a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004

Attention: Harry R. Silvera, Esq.
Telephone:    (212) 859-8173
Facsimile:    (212) 859-4000


If intended for MRMI:
Monticello Raceway Management, Inc.
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Joseph A. D’Amato
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000

With a copy to:
Monticello Raceway Management, Inc.
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Nan Horner
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000

And a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone:    (212) 225-2672
Facsimile:    (212) 225-3999

A notice, request and other communication shall be deemed to be duly received if
delivered by a nationally recognized overnight delivery service, when delivered
to the address of the recipient, if sent by mail, on the date of receipt by the
recipient as shown on the return receipt card, or if sent by facsimile, upon
receipt by the sender of an acknowledgment or transmission report generated by
the machine from which the facsimile was sent indicating that the facsimile was
sent in its entirety to the recipient’s facsimile number; provided that if a
notice, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m.

24

--------------------------------------------------------------------------------



local time on any Business Day at the addressee’s location, such notice or
communication shall be deemed to be duly received by the recipient at 9:00 a.m.
local time of the addressee on the first Business Day thereafter. Rejection or
other refusal to accept or the inability to delivery because of changed address
of which no Notice was given shall be deemed to be receipt of the Notice as of
the date of such rejection, refusal or inability to deliver.
14.2    No Waiver. Except as otherwise expressly provided herein, no failure by
any party to insist upon the strict performance of any covenant, agreement, term
or condition of this Agreement or to exercise any right or remedy consequent
upon a breach thereof, and no acceptance of full or partial performance
hereunder during the continuance of any such breach, shall constitute a waiver
of any such breach or of such covenant, agreement, term or condition. No
covenant, agreement, term or condition of this Agreement to be performed or
complied with by any party, and no breach thereof, shall be waived, altered or
modified except by a written instrument executed by the party against whom
enforcement is sought. No waiver of any breach shall affect or alter this
Agreement, but each and every covenant, agreement, term and condition of this
Agreement shall continue in full force and effect with respect to any other then
existing or subsequent breach thereof.
14.3    Exculpation. No disclosed or undisclosed shareholder, partner, member or
other constituent owner of MRMI or of any Affiliate of MRMI, and none of their
respective officers, directors, trustees, employees or agents, shall have any
personal liability for the obligations of MRMI under this Agreement. No
disclosed or undisclosed shareholder, partner, member or other constituent owner
of EPT or of any Affiliate of EPT, and none of their respective officers,
directors, trustees, employees or agents, shall have any personal liability for
the obligations of EPT under this Agreement.
14.4    Modification of Agreement. The terms, covenants and conditions hereof
may not be changed orally, but only by an instrument in writing signed by the
party against whom enforcement of the change, modification or discharge is
sought, or by such party’s agent. The terms of this Agreement are subject to the
review and approval of all applicable Gaming Authorities, including the New York
Lottery, the New York State Racing and Wagering Board. Without limiting Section
14.21, the parties hereto agree to cooperate to amend this Agreement as
necessary to obtain such approval so long as the same does not materially
increase the obligations or decrease the rights of the parties hereto.
14.5    Captions. Captions throughout this instrument are for convenience and
reference only and the words contained therein shall in no way be deemed to
explain, modify, amplify or aid in the interpretation or construction of the
provisions of this Agreement.
14.6    EPT’s Status as a REIT. MRMI acknowledges that EPT intends to elect to
be taxed as a real estate investment trust (“REIT”) under the Code. MRMI shall
exercise commercially reasonable efforts to cooperate in good faith with EPT to
ensure that MRMI’s status as a REIT is not adversely affected in any material
respect. MRMI agrees to enter into reasonable modifications of this Agreement
which do not adversely affect MRMI’s rights and liabilities if such
modifications are required to retain or clarify EPT’s status as a REIT.

25

--------------------------------------------------------------------------------



14.7    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of law provisions.
14.8    Joint Preparation. This Agreement (and all exhibits thereto) is deemed
to have been jointly prepared by the parties hereto, and any uncertainty or
ambiguity existing herein, if any, shall not be interpreted against any party,
but shall be interpreted according to the application of the rules of
interpretation for arm’s-length agreements.
14.9    Interpretation. It is hereby mutually acknowledged and agreed that the
provisions of this Agreement have been fully negotiated between parties of
comparable bargaining power with the assistance of counsel and shall be applied
according to the normal meaning and tenor thereof without regard to the general
rule that contractual provisions are to be construed narrowly against the party
that drafted the same or any similar rule of construction.
14.10    Severability. If any provisions of this Agreement are determined to be
invalid by a court of competent jurisdiction, the balance of this Agreement
shall remain in full force and effect, and such invalid provision shall be
construed or reformed by such court in order to give the maximum permissible
effect to the intention of the parties as expressed therein.
14.11    No Joint Venture. Without limiting anything in the Master Association
Constitutive Documents, nothing contained in this Agreement shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association whatsoever between EPT and MRMI.
14.12    Authority. The Persons executing this Agreement on behalf of each party
covenant and warrant to the other party that (a) they are duly authorized to
execute this Agreement on behalf of the party for whom they are acting, and (b)
the execution of this Agreement has been duly authorized by the party for whom
they are acting.
14.13    Consent. Either party’s sole right and remedy in any action concerning
the other party’s reasonableness in withholding or denying its consent or
approval under this Agreement (where reasonableness is required hereunder) will
be an action for declaratory judgment or specific performance, and in no event
shall either party be entitled to claim or recover any damages in any such
action, unless the non-consenting party has acted in bad faith in withholding
such consent or approval.
14.14    Legal Costs. In case suit is brought because of the breach of any
agreement or obligation contained in this Agreement on the part of either party
to be kept or performed, and a breach is established, the prevailing party shall
be entitled to recover all out-of-pocket expenses incurred in connection with
such suit, including reasonable Legal Costs.
14.15    Further Assurances. Each of the parties hereto shall execute and
provide all additional documents and other assurances that are reasonably
necessary to carry out and give effect to the intent of the parties reflected in
this Agreement.

26

--------------------------------------------------------------------------------



14.16    Counterparts. This Agreement may be executed at different times and in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile, PDF or other means of electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.
In proving this Agreement, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom enforcement is
sought.
14.17    Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Agreement, unless the context otherwise
requires:
(a)    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and the term “hereafter” shall mean
after, and the term “heretofore” shall mean before, the date of this Agreement.
(b)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of the other genders and words importing the singular
number shall mean and include the plural number and vice versa.
(c)    The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without being limited to.”
14.18    Confidential Information. The parties agree not to disclose to any
Person information provided to the other party pursuant to the terms of this
Agreement (collectively, the “Confidential Information”), except (i) to the
extent such information is otherwise publicly known or available, (ii) to the
taxing authorities with authority to inquire therein, and then only to the
extent required under applicable Law, (iii) if requested by the Securities and
Exchange Commission, or other foreign or domestic, state or local Governmental
Authority, (iv) to each party’s accountants, attorneys, advisors, consultants,
employees and agents, (v) an existing or prospective lender, investor, or
prospective purchaser of all or any portion of the Project Site or EPT’s or
MRMI’s interest in this Agreement or any other Project Document who has agreed
to keep such information confidential, (vi) to the extent required by applicable
Law, (vii) to the extent legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose such provisions, (viii) to the extent required by any federal,
state, local or foreign laws, or by any rules or regulations of any domestic or
foreign public stock exchange or stock quotation system, that may be applicable
to EPT or any of EPT’s direct or indirect constituent owners or Affiliates, or
(ix) in connection with any action to enforce any of the provisions of this
Agreement. The provisions of this Section 14.18 shall survive the expiration or
earlier termination of this Agreement for a period of one (1) year.
14.19    No Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement, EPT and MRMI each hereby agrees that, whenever
either party to this Agreement shall be entitled to seek or claim damages
against the other party (whether by reason of a breach of this Agreement by such
party, in enforcement of any indemnity obligation, for misrepresentation or
breach of warranty, or otherwise), neither EPT nor MRMI shall seek, nor shall
there be awarded or granted by any court, arbitrator, or other adjudicator, any
consequential, speculative, or punitive

27

--------------------------------------------------------------------------------



damages, whether such breach shall be willful, knowing, intentional, deliberate,
or otherwise.
14.20    Effect of Existing Agreements. Notwithstanding anything to the contrary
in this Agreement, MRMI’s rights and EPT’s obligations under this Agreement are
subject to EPT’s obligations under the Settlement Agreements.
14.21    Termination. Notwithstanding anything herein to the contrary, either
party shall have the right to terminate this Agreement at any time prior to the
Transaction Closing Date for any reason whatsoever (or no reason at all) upon
written notice to the other party, it being agreed that neither party shall have
any obligation hereunder or under any other Project Document or agreement to
execute and deliver the Casino Lease and the other Project Documents unless and
until (a) the final approval of the governing bodies of each of EPT and MRMI
have elected, in each of its sole and absolute discretion, to proceed with the
closing of the Project; and (b) a certificate evidencing such approval executed
by the appropriate officers of EPT and MRMI shall have been delivered to the
other party. Upon any such termination by either EPT or MRMI, EPT shall (if
previously paid by MRMI) reimburse to MRMI an amount equal to the Initial Option
Payment and all Additional Option Payments paid to EPT under the Casino Option
Agreement. Following the payment of any amounts that have accrued under this
Agreement to either party as of the date of the termination of this Agreement,
neither party shall have any obligations to the other hereunder, under any other
Project Document or any other agreement between the parties hereto. For the
avoidance of doubt, after the Transaction Closing Date, the termination rights
set forth in this Section 14.21 shall no longer be of any further force or
effect.

ARTICLE 15.
WAIVER OF TRIAL BY JURY
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER IN ANY MATTERS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND ANY CLAIM OF INJURY OR DAMAGE.
    
[signature page follows]

28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
EPT:
EPT CONCORD II LLC, a Delaware limited liability company
By:        
Name:        
Title:        
MRMI:
MONTICELLO RACEWAY MANAGEMENT, INC., a New York corporation
By:        
Name:        
Title:        

